Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,2,5,11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20050057701).
Regarding Claim 1,
Weiss discloses (Fig. 1a) a rearview assembly comprising: a first substrate (104 could be a liquid crystal [0102] in between substrates [0021], known in the art to have liquid crystal sandwiched between substrates) having a first peripheral edge (pick any edge shown in Fig. 1a), the first peripheral edge, at least in part, having an arcuate profile (edges are curved as shown in Fig. 1a); a second substrate disposed in a first direction relative the first substrate, the second substrate having a second peripheral edge (any edge in 104), the second peripheral edge, at least in part, having an arcuate profile; a first polarizer disposed between the first substrate and the second substrate, the polarizer (102) having a third peripheral edge; and an arcuate profile comprising the first, second, and third peripheral edges; and wherein the rearview assembly is operable to provide a user with a view rearward a vehicle.  
Regarding Claim 2,
Weiss discloses (Fig. 1a) a third substrate (106) disposed in the first direction and in a spaced apart relationship relative the second substrate (104); a liquid crystal medium  disposed between the second and third substrates, the liquid crystal medium (104,[0102]) operable between: a first state wherein the liquid crystal medium [0121] substantially rotates a polarization of light transmitted therethrough, and a second state wherein the liquid crystal medium transmits light therethrough without a substantial rotation [0118] of the polarization; a first electrode [0195] disposed in a second direction relative the liquid crystal medium, the second direction opposite the first direction; a second electrode disposed in the first direction relative the liquid crystal medium; and a second polarizer disposed in the first direction relative the liquid crystal medium.  
Regarding Claim 5,
Weiss discloses (Fig. 1a) further comprising a housing that does not contain a bezel that extends onto the first substrate.  
Regarding Claim 9,
Weiss discloses (Fig. 1a) the second substrate has a first surface and a second surface; and the arcuate profile is along a plane perpendicular to the second surface.  
Regarding Claim 11,
Weiss discloses (Fig. 1a) wherein the first polarizer is an absorptive polarizer [0012].  
Regarding Claim 12,
Weiss discloses (Fig. 1a) wherein the second polarizer is a reflective polarizer [0033].  
Regarding Claim 13,
Weiss discloses (Fig. 1a) wherein the second polarizer is further disposed in the second direction relative the third substrate.  
Regarding Claim 14,
Weiss discloses (Fig. 1a)a display disposed in the first direction relative the second polarizer.  
Regarding Claim 15,
Weiss discloses (Fig. 1a) wherein the rearview assembly is operable between reflective and display states [0002].  
Regarding Claim 16,
Weiss discloses (Fig. 1a) wherein the rearview assembly is operable between varying degrees of reflective intensity in a reflective state [0002].  
Regarding Claim 17,
Weiss discloses (Fig. 1a) wherein the display is associated with at least one of the third substrate and/or the second polarizer. 
Regarding Claim 18,
Weiss discloses (Fig. 1a) wherein the liquid crystal medium is a twisted nematic liquid crystal medium [0090].  
Regarding Claim 19,
Weiss discloses (Fig. 1a) wherein the first polarizer (102) has a first surface and a second surface, the second surface disposed in the first direction relative the first surface and the second surface larger than the first surface.  

Regarding Claim 20,
Weiss discloses (Fig. 1a) a spectral filter [0010] disposed in a peripheral manner and in the first direction relative the first electrode.

Claim(s) 3,4,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20050057701) in view of Tonar et al (US 20050007645)
Regarding Claim 3,
Weiss discloses everything as disclosed above.
Weiss does not disclose wherein the arcuate profile is substantially smooth, continuous arc.
Tonar et al discloses (fig. 2, Fig. 42) wherein the arcuate profile is substantially smooth, continuous arc.
It would have been obvious to one of ordinary skill in the art to modify Weiss to include Tonar et al’s smooth continuous arc motivated by the desire to improve the visibility of the display [0273].
Regarding Claim 4,
In addition to Weiss and Tonar et al, Tonar et al discloses (fig. 2, Fig. 42) wherein the arcuate profile is of a bullnose shape.  
Regarding Claim 10,
In addition to Weiss and Tonar et al, Tonar et al discloses (fig. 2, Fig. 42)  a housing [0021], wherein: the second substrate has a first surface and a second surface, the second surface disposed in the first direction relative the first surface; and the housing does not extend in the second direction beyond a plane extending from the second surface.  

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20050057701) in view of Cammenga et al (US 20170088055)
Regarding Claim 6,7,8,
Weiss discloses everything as disclosed above.
Weiss does not disclose Weiss discloses (Fig. 1a) wherein the first substrate has a substantially planar first surface and a substantially planar second surface, the second surface larger than and disposed in the first direction relative the first surface.  
Cammenga et al discloses [0024] wherein the first substrate has a substantially planar first surface and a substantially planar second surface, the second surface larger than and disposed in the first direction relative the first surface.  Regarding Claim 8, Cammenga et al discloses [0024] it would be obvious to make the third substrate smaller than the second substrate to conceal the electrical connections.
It would have been obvious to one of ordinary skill in the art to modify Weiss to include Cammenga et al’s wherein the first substrate has a substantially planar first surface and a substantially planar second surface, the second surface larger than and disposed in the first direction relative the first surface [0024] motivated by the desire to conceal the first and second electrical connections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871